Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-00823-PAB

MOHIT MOHIT,

      Petitioner,

v.

U.S. DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS AND BORDER PROTECTION,
CITIZENSHIP AND IMMIGRATION SERVICES,
IMMIGRATION AND CUSTOMS ENFORCEMENT,
DEPARTMENT OF JUSTICE,
WILLIAM P. BARR, Attorney General of the United States,
CHAD F. WOLF, Acting Secretary of the U.S. DHS, and Commissioner of U.S. CBP,
KENNETH T. CUCCINELLI, Director of U.S. CIS (still listed on U.S. CIS website as
Director),
MATTHEW ALBENCE, Acting Director of Immigration and Customs Enforcement,
ROBERT DAUM, Director, Houston Asylum Office,
JOHN FABBRICATORE, Field Office Director, Denver Field Office, U.S. ICE, and
JOHNNY CHOATE, Warden, Aurora Immigrant Detention Facility, GEO Group,

      Respondents.


              ORDER ON PETITION FOR WRIT OF HABEAS CORPUS


      On March 26, 2020, petitioner Mohit Mohit filed through counsel a Petition for

Writ of Habeas Corpus [Docket No. 1]. On March 30, 2020, Magistrate Judge N. Reid

Neureiter ordered respondents to show cause why the application should not be

granted within 21 days. Docket No. 6 at 1. The case was reassigned to the Court on

April 17, 2020. Docket No. 8. Twenty-one days passed, and because respondents had

not yet been served or entered an appearance in this matter, the Court issued an

Amended Order to Show Cause [Docket No. 9] on April 27, 2020 ordering respondents
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 2 of 12




to show cause why the application should not be granted within 21 days of service of

the application by petitioner. Docket No. 9 at 1. On May 18, 2020, respondents filed a

Response to Amended Order to Show Cause [Docket No. 11]. Plaintiff replied on June

8, 2020. Docket No. 14.

I. BACKGROUND

       Petitioner Mohit Mohit is a citizen of India who was taken into the custody of

United States Customs and Border Protection on or about Septem ber 10, 2019.

Docket No. 1 at 2, ¶ 1; id. at 5, ¶ 12. He is currently being held in Aurora, Colorado at

the Denver Contract Detention Facility. Id. at 2, ¶ 1.

       Petitioner was apprehended near Calexico, California, which is located along the

United States-Mexico border. Id. at 5, ¶ 12. Once in custody, he was placed in

expedited removal proceedings pursuant to 8 U.S.C. § 1225(b)(1), which provides that,

if an immigration officer determines that an undocumented individual is inadmissible,1

the officer shall order the individual “removed from the United States without further

hearing or review unless the [individual] indicates either an intention to apply for

asylbum . . . or a fear of persecution.” Id.; 8 U.S.C. § 1225(b)(1)(A)(i). If the individual

indicates that he or she has a fear of persecution, the individual is referred for an

interview with an asylum officer to determine whether the individual has a “credible fear

of persecution.” 8 U.S.C. § 1225(b)(1)(A)(ii); 8 U.S.C. § 1225(b)(1)(B)(v).

       After petitioner expressed a fear of persecution related to a potential return to



       1
        Petitioner was considered subject to expedited removal because he was
apprehended within 100 miles of the United States-Mexico border within 14 days of
entry. Fed. Reg. 48879 (2004).

                                              2
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 3 of 12




India,2 an asylum officer conducted a credible fear interview with petitioner. Docket No.

1 at 2, ¶ 2. The asylum officer determined that petitioner was credible and that

petitioner had established past persecution. Id. at 10, ¶ 29. Specifically, petitioner

testified that he was physically assaulted and threatened by BJP workers on two

occasions. Id. at 7, ¶ 21. However, the asylum officer ultimately found that there was

“no reasonable possibility the [petitioner] can establish in a full hearing that he cannot

safely and reasonably relocate within India.” Id. at 10, ¶ 29. The asylum officer

concluded that petitioner did not have a reasonable fear of persecution or torture should

he return to India. Id. at 10-11, ¶ 31. In addition, the asylum officer found that

petitioner was barred from asylum. Id. at 7, ¶ 18. An immigration judge affirmed the

asylum officer’s conclusion. Id. at 11, ¶ 32.

       Petitioner now brings a petition for a writ of habeas corpus, arguing that the

asylum officer’s and immigration judge’s findings are “erroneous and in violation of the

DHS agency regulations, statutory asylum/withholding law, the regulations

implementing the Convention Against Torture, [and] the U.S. Constitution.” Id., ¶ 33.

He asserts that the asylum officer failed to conduct petitioner’s credible fear interview

“in a nonadversarial manner required by 8 C.F.R. § 209.8,” id., ¶ 34, which “deprived

[him] of the opportunity to have a full and fair hearing in which he could introduce

corroborating evidence of his claims.” Id. at 14, ¶ 46. In addition, petitioner asserts that



       2
         Petitioner’s fear of persecution stems from his political beliefs. Docket No. 1 at
5, ¶ 13. Specifically, petitioner has worked for the India National Lok Dal (“INLD”)
Party, a minority liberal political party in India. Id. at 6, ¶¶ 14-16. Petitioner states that
he has been persecuted by the more conservative Bharatiya Janata Party (“BJP”), one
of the two major political parties in India. Id.

                                                3
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 4 of 12




the immigration judge “failed to conduct a de novo review of the [asylum officer’s]

findings and merely rubber stamped [the asylum officer’s] flawed conduct and

conclusions.” Id., ¶ 47. Petitioner requests (1) a writ of habeas corpus ordering a new

credible fear interview, id. at 22-23, ¶ 73; (2) a declaratory judgment that respondents

are in violation of the law, id. at 23, ¶ 74; and (3) an emergency order staying his

deportation and barring his transfer to another detention facility. Id. at 26.

II. LEGAL STANDARD

       The writ of habeas corpus is available if a prisoner “is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3); see

also 28 U.S.C. § 2241(c)(1) (stating that “[t]he writ of habeas corpus shall not extend to

a prisoner unless [he] is in custody.”). Federal courts have habeas jurisdiction to

examine the statutory and constitutional bases for an immigration detention unrelated to

a final order of removal. Demore v. Kim, 538 U.S. 510, 517-18 (2003). “[F]or core

habeas petitions challenging present physical confinement, jurisdiction lies only in one

district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004); see

also United States v. Scott, 803 F.2d 1095, 1096 (10th Cir. 1986) (“A § 2241 petition f or

a writ of habeas corpus must be addressed to the federal district court in the district

where the prisoner is confined.”). Petitioner is currently in custody in Aurora, Colorado,

which is within the geographical boundaries of the District of Colorado.

III. ANALYSIS

       Petitioner argues that his detention is unconstitutional and th at respondents’

“efforts and actions to deport and remove him do not comply with substantive and



                                             4
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 5 of 12




procedural due process, and fail to meet the most basic requirements of the

Suspension Clause, and thus the detention and rem oval orders are faulty and without

legal force.” Docket No. 1 at 22, ¶ 72. Respondents assert that the Court lacks subject

matter jurisdiction to review petitioner’s expedited removal via a writ of habeas corpus.

Docket No. 11 at 5.

         “With very limited exceptions, ‘no court shall have jurisdiction to review . . . any

individual determination or to entertain any other cause or claim arising from or relating

to the implementation or operation of an order of removal pursuant to section

1225(b)(1).’” Vaupel v. Ortiz, 244 F. App’x 892, 894 (10th Cir. 2007) (unpublished)

(quoting 8 U.S.C. § 1252(a)(2)(A)(i)). Specifically, § 1252 strips federal courts of

jurisdiction to review “the application of [8 U.S.C. § 1225(b)(1)]” to any individuals, and

also bars review of “any individual determination” or “claim arising from or relating to the

implementation or operation of an order of [expedited] removal,” except as provided by

8 U.S.C. § 1225(e). 8 U.S.C. § 1252(a)(2)(A)(i), (iii). Section 1252(e) provides that

judicial review of a determination made under § 1225(b)(1) is available in habeas

corpus proceedings only for the limited purposes of (1) determining whether the

petitioner is undocumented; (2) determining whether the petitioner was ordered

removed; and (3) determining whether the petitioner can prove by a preponderance of

the evidence that the petitioner is a lawful permanent resident, is a refugee, or has

been granted asylum. 8 U.S.C. § 1252(e)(2)(A)-(C).3

         Respondents argue that, pursuant to the jurisdiction-stripping provisions of


         3
             Petitioner’s habeas petition is not based on any of these grounds. See Docket
No. 1.

                                                5
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 6 of 12




§ 1252(a)(2)(A), the Court lacks jurisdiction to review petitioner’s claims. Docket No. 11

at 6. Petitioner disagrees. Petitioner asserts that § 1252 does not bar his claim s

because its jurisdiction-stripping provision violates the Suspension Clause of the United

States Constitution, which provides that “[t]he Privilege of the Writ of Habeas Corpus

shall not be suspended, unless when in Cases of Rebellion or Invasion the public

Safety may require it.” Docket No. 14 at 7; U.S. Const. art. I, § 9, cl. 2. According to

petitioner, because its jurisdiction-stripping provision is unconstitutional, it cannot

preclude judicial review of his expedited removal proceedings. Docket No. 14 at 7.

       While the parties assert several arguments as to why the jurisdiction-stripping

provisions of § 1252 do or do not violate the Suspension Clause, the Court’s analysis is

guided by the recent United States Supreme Court decision deciding this very issue.

See Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959 (2020). The petitioner

brought a petition for a writ of habeas corpus alleging that, during the course of his

expedited removal proceedings, the government had denied him a fair procedure,

applied incorrect legal standards, and failed to comply with applicable statutory

requirements. See Thuraissigiam v. U.S. Dep’t of Homeland Sec., 917 F.3d 1097, 1116

(9th Cir. 2019). The Ninth Circuit considered “whether 8 U.S.C. § 1252(e)(2) effectively

suspends the writ” of habeas corpus, or, in other words, whether § 1252(e) violates the

Suspension Clause. Id. at 1105. The court determined that the Suspension Clause

required review of the petitioner’s claims and that, because § 1252(e) precluded a

“meaningful opportunity for such review,” the jurisdiction-stripping provision violated the

Suspension Clause as applied to the habeas petitioner. Id. at 1117-19.

       The Supreme Court granted certiorari and reversed. According to the Court, the

                                              6
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 7 of 12




relevant question in this analysis is whether, when the United States Constitution was

adopted in 1789, the writ of habeas corpus was understood to permit an individual “to

claim the right to enter or remain in a country or to obtain administrative review

potentially leading to that result.” Thuraissigiam, 140 S. Ct. at 1969; see also I.N.S. v.

St. Cyr, 533 U.S. 289, 301 (2001), superseded by statute on other grounds as stated in

Nasrallah v. Barr, 140 S. Ct. 1683 (2020)) (The Suspension Clause “protects the writ [of

habeas corpus] as it existed in 1789.”).

       In Thuraissigiam, the Supreme Court analyzed the history and applicability of

the writ of habeas corpus and determined that, in 1789, the writ of habeas corpus

“simply provided a means of contesting the lawfulness of restraint and securing

release.” 140 S. Ct. at 1969; see also Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)

(“It is clear . . . from the common-law history of the writ . . . that the essence of habeas

corpus is an attack by a person in custody upon the legality of that custody, and that the

traditional function of the writ is to secure release from illegal custody.”); Munaf v.

Geren, 553 U.S. 674, 693 (2008) (“Habeas is at its core a rem edy for unlawful

executive detention. . . . The typical remedy for such detention is, of course, release.”).

Highlighting the fact that the petitioner 4 had not requested to be released from custody,

but had instead requested that his removal order be vacated and that he be granted a

new, meaningful opportunity to apply for asylum or other relief from removal, the

Supreme Court held that the relief requested “[fell] outside of the scope of the writ as it



       4
         In Thuraissigiam, the Supreme Court refers to the party bringing the habeas
petition as the respondent, as the government had appealed the Ninth Circuit’s
decision. See, e.g., 140 S. Ct. at 1970.

                                              7
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 8 of 12




was understood when the Constitution was adopted” and that the petitioner’s requested

relief was unavailable via a writ of habeas corpus. Thuraissigiam, 140 S. Ct. at 1970-

71.5

       As petitioner concedes in his reply brief, Thuraissigiam is highly similar to and

“directly . . . applicable to this case.” Docket No. 14 at 8. Here, as in Thuraissigiam,

petitioner does not seek permanent release from custody. See Docket No. 1 at 22-23,

¶¶ 73-74; see also id. at 26 (requesting that the Court (1) order that petitioner be given

a legally sound credible fear interview and that his claims be “properly adjudicated” by

an asylum officer and immigration judge; (2) issue a declaratory judgment that

respondents are in violation of the law, and (3) stay petitioner’s deportation.). 6 Instead,

petitioner seeks to challenge his anticipated removal from the United States. See

Docket No. 14 at 12 (arguing that petitioner is “entitled to invoke the Suspension Clause

to challenge his expedited removal order”); see also Docket No. 1 at 25, ¶ 78 (petitioner

asserting that respondent’s actions have “caused him to suffer undue hardship and an

unwarranted threat of imminent removal and deportation to India”). Under

Thuraissigiam, this requested relief “falls outside the scope of the common-law habeas

writ.” 140 S. Ct. at 1970. Even if this Court could order that petitioner be released,



       5
        Because the parties completed their briefing before Thuraissigiam was decided
by the Supreme Court, their arguments evaluated whether the Court should follow the
Ninth Circuit’s Thuraissigiam decision. See, e.g., Docket No. 11 at 11; Docket No. 14 at
11.
       6
        Although petitioner requests that he be released on bond “in lieu of continued
detention” while proceedings are pending in the Court, Docket No. 1 at 22, ¶ 70, this
request for an interim release on bond does not amount to a request that he be granted
release from illegal confinement.

                                             8
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 9 of 12




which it cannot, this “would not provide the right to stay in the country that his petition

ultimately seeks. Without a change in status, he would remain subject to arrest,

deportation, and removal.” Id.

       “The relief that a habeas court may order and the collateral consequences of that

relief are two entirely different things.” Id. at 1974. “Ordering an individual’s release

from custody may have the side effect of enabling that person to pursue all sorts of

opportunities that the law allows. . . . [But] while the release of an alien may give the

alien the opportunity to remain in the country if the immigration laws permit, we have no

evidence that the writ as it was known in 1789 could be used to require that aliens be

permitted to remain in a country other than their own, or as a means to seek that

permission.” Id. Because the relief that petitioner seeks – a new credible fear interview

and a stay of his deportation – is not relief that has been traditionally available via a writ

of habeas corpus, 8 U.S.C. § 1252(e) as applied here does not v iolate the Suspension

clause. Thuraissigiam, 140 S. Ct. at 1983. As a result, the Court f inds that, pursuant to

8 U.S.C. § 1252(e), the Court does not have subject matter jurisdiction to hear

petitioner’s claims.

       In his application for a writ of habeas corpus, petitioner asserts several other

bases purportedly establishing the Court’s jurisdiction over his claims: 28 U.S.C.

§ 1361; 28 U.S.C. § 2241; 28 U.S.C. § 2201 (the Declaratory Judgment Act); and 5

U.S.C. § 702 (the Administrative Procedures Act (“APA”)). Docket No. 1 at 4-5, ¶¶ 8-

10. In his reply, petitioner focuses on his Suspension Clause argument and does not

argue that any of these statutes provide the Court with jurisdiction over his claims. See

Docket No. 14. Nevertheless, the Court addresses petitioner’s contentions and f inds

                                              9
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 10 of 12




 that none of these statutes form a basis for subject matter jurisdiction here.

        Section 2241 of Title 28 of the United States Code “gives the United States

 District Courts jurisdiction to entertain petitions for habeas relief . . . from persons who

 are in custody in violation of the Constitution or laws or treaties of the United States.”

 Maleng v. Cook, 490 U.S. 488, 490 (1989) (quotation omitted). But 8 U.S.C. § 1252(e),

 which the Court has determined is applicable in this case, specifically states that it

 applies “[n]otwithstanding any other provision of law[,] . . . including section 2241 of Title

 28.” 8 U.S.C. § 1252(a)(2)(A) (emphasis added). This jurisdictional bar precludes

 judicial review of, inter alia, “‘the determination’ that an [individual] lacks a credible fear

 of persecution.” Thuraissigiam, 140 S. Ct. at 1966. The Court finds that, pursuant to 8

 U.S.C. § 1252 and Thuraissigiam, it does not have subject matter jurisdiction over this

 case under 28 U.S.C. § 2441. Similarly, § 1252(e) also precludes federal question

 jurisdiction under 28 U.S.C. § 1331. See Patchak v. Zinke, 138 S.Ct. 897, 905 (2018)

 (finding that jurisdiction-stripping provision that “applie[d] ‘[n]otwithstanding any other

 provision of law,’” includes “the general grant of federal-question jurisdiction, 28 U.S.C.

 § 1331.”)

        As for 28 U.S.C. § 1361, it provides that “[t]he district courts shall have original

 jurisdiction of any action in the nature of mandamus to compel an officer or employee of

 the United States or any agency thereof to perform a duty owed to the plaintiff.” 28

 U.S.C. § 1361. However, “the Mandamus statute, 28 U.S.C. § 1361, will not supply an

 independent basis for jurisdiction when such jurisdiction is otherwise absent.” Alvidrez

 v. Ridge, 311 F. Supp. 2d 1163, 1166 (D. Kan. 2004); see also Hamilton v. I.N.S., 1995



                                               10
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 11 of 12




 WL 620975, at *2 (10th Cir. 1995) (unpublished) (stating that 28 U.S.C. § 1361 “can be

 invoked only after a federal court already possesses jurisdiction.”). Because the Court

 has already determined that § 1252(e) bars judicial review here, there is no

 independent basis establishing the Court’s subject matter jurisdiction and 28 U.S.C.

 § 1361 alone is insufficient to confer jurisdiction upon the Court.

        Petitioner’s other jurisdictional assertions fail for similar reasons. Petitioner

 asserts that the Court has subject matter jurisdiction over this matter under the

 Declaratory Judgment Act and the APA. Docket No. 1 at 5, ¶ 10. However, the APA

 does not apply “to the extent that . . . statutes preclude judicial review.” 5 U.S.C.

 § 701(a)(1). In addition, “the Declaratory Judgment Act does not confer jurisdiction

 upon federal courts, so the power to issue declaratory judgments must lie in some

 independent basis of jurisdiction.” Devon Energy Prod. Co., L.P. v. Mosaic Potash

 Carlsbad, Inc., 693 F.3d 1195, 1202 (10th Cir. 2012) (quotation omitted). The Court

 has determined that there is no independent basis of jurisdiction over petitioner’s

 claims; thus, these statutes cannot serve as the sole basis for jurisdiction here.

        Because the Court finds that it does not have jurisdiction to hear petitioner’s

 claims, the Court cannot reach the merits in this case. The petition for a writ of habeas

 corpus will be denied without prejudice.

 IV. CONCLUSION

        For these reasons, it is

        ORDERED that the Petition for Writ of Habeas Corpus [Docket No. 1] is DENIED

 without prejudice. It is further



                                              11
Case 1:20-cv-00823-PAB Document 18 Filed 07/14/20 USDC Colorado Page 12 of 12




      ORDERED that this case is closed.




      DATED July 14, 2020.

                                     BY THE COURT:


                                     ____________________________
                                     PHILIP A. BRIMMER
                                     Chief United States District Judge




                                          12
